Citation Nr: 1045934	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  03-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
coronary artery occlusive disease with ischemic cardiomyopathy 
and coronary artery disease (heart disability).

2.  Entitlement to service connection for headaches, to include 
as secondary to a heart disability and/or a service-connected 
gynecological disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976, and from November 1976 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
the benefit sought on appeal.

The issue of entitlement to service connection for headaches as 
secondary to a heart and/or gynecological disability is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's heart disability is shown to be attributable to 
active duty.  



CONCLUSION OF LAW

The criteria for service connection for a heart disability have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may 
be any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision.  Any error in the failure to 
provide notice involving the downstream elements of rating and 
effective date is harmless at this time, and can be corrected by 
the RO following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran essentially contends that the onset of her heart 
disability was during service.  She asserts that she complained 
of chest pain during service, but the military did not run tests 
on her to see if she had any heart problems.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Cardiovascular renal disease is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection may 
be granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service treatment records (STRs) show complaints of chest pain 
with weakness in December 1976 and March 1978.  The Veteran was 
treated for what was thought to be vasomotor instability.  Other 
STRs reflect the Veteran's complaints of episodes of fatigue, 
dizziness, lethargy, weakness, and fainting.  

Following service, it appears that the Veteran first sought 
treatment for heart problems in 2003.  The Veteran was 
subsequently treated for coronary artery disease and congestive 
heart failure.  She was also noted to have severe cardiomyopathy 
with an ejection fracture of 13 percent.  In 2004, she underwent 
a heart transplant after 3-vessel coronary artery disease was 
found.  She was also treated for hyperlipidemia.  

In a May 2004 letter, the Veteran's treating heart doctor opined 
that it was probable that her heart condition began while she was 
in the armed service.  He stated that it only became manifest 
later in life because of the coronary occlusion caused acute 
myocardial infarction leading to a heart transplant.  

In another letter dated in May 2004, another treating physician 
indicated that he reviewed the Veteran's medical records, 
including those from the VA clinic.  He opined that with the 
severity of her coronary artery disease, he suspected that the 
disease process began during her time spent in the military.  

In a July 2004, the Veteran treating cardiologist, indicated that 
the Veteran's first symptoms of coronary disease did not occur 
until her early 40s, and as "atherosclerosis takes many years to 
develop and probably started in her late teens or early 20s, 
during which time she was in the military."  

In an August 2004 letter from one of the Veteran's treating 
physicians, he indicated that the Veteran likely developed 
coronary artery disease over the last 15 to 20 years.  He 
believed that her coronary disease had its onset early in life 
and "not presently when she manifested her cardiomyopathic 
changes."  The physician opined that he was "comfortable in 
presuming that her coronary process initiated a long time back 
when she was still in the military."  

In an October 2004 VA examination report, the examiner discussed 
the opinions of the Veteran's treating physicians who found the 
onset of her heart condition was likely during service.  The 
examiner noted that these opinions were generic in nature and did 
not translate into a specific area of documentation.  The 
examiner did not disagree with the physicians' findings that the 
Veteran's heart condition had its onset when she was younger, but 
he could not state that this was sufficient documentation to 
warrant an award of service connection.  He also discussed that 
this would show a preexisting condition, and that it was uncommon 
for people with coronary artery disease to have ischemic 
cardiomyopathy.  

Pursuant to the Board's remand, the Veteran underwent another VA 
examination in January 2007.  The Veteran's history of cardiac 
problems was noted, as well as her heart transplant in 2004.  The 
examiner noted that the Veteran's STRs did not show high blood 
pressure readings, but the Veteran recalled becoming short of 
breath, fatigued, and experienced mild chest pain during service.  
The Veteran was not treated for hypertension, any type of heart 
disease, or hyperlipidemia.  

Following review of the medical record, the January 2007 VA 
examiner indicated that it would be "truly speculative to say 
whether [the Veteran] had heart disease in the military because 
it was not documented[.]"  He further noted that she could have 
"very possibly" had early symptoms of heart problems, but it 
would be very speculative to say whether she would have had it at 
the time.  The examiner recognized the opinions from the 
Veteran's treating physicians, but found that it would be "pure 
speculation" to say the Veteran's heart problems started in her 
early teens, teenage years, military year, or otherwise.  

Given the evidence as outlined above, the Board finds reasonable 
doubt in the Veteran's favor regarding her service connection 
claim for a heart disability.  Indeed, the Veteran was not 
specifically treated in service for a heart disability.  During 
service, she did seek multiple treatments for chest pain, 
weakness, and fainting, but it appears that no further workup was 
done regarding any possible heart condition.  There are four 
opinions from the Veteran's treating physicians indicating that 
the Veteran's heart disability had its onset during her military 
service.  One physician even noted that due to the severity of 
her coronary artery disease, it was suspected that the disease 
process began while she was in the military.  

There were two VA examinations, and the October 2004 VA examiner 
opined that it was possible that the Veteran's heart disability 
began during the military but it would not warrant a 
determination that her heart disability is service connected.  
Additionally, the January 2007 VA examiner stated that he could 
not opine as to the etiology of the Veteran's heart disability 
without resort to speculation.  The Board notes that noncommittal 
opinions like this amount to "nonevidence," neither for nor 
against the claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. West, 
12 Vet. App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  The Board 
acknowledges that the Veteran was not diagnosed as having a heart 
disability in service, and there is documentation that her heart 
disability was first diagnosed in 2003, many years following 
service, but the only clinical opinions of record reflect that 
the likely onset of the Veteran's heart disability occurred 
during her time in service.  In viewing the evidence in the light 
most favorable to the Veteran, the Board finds all reasonable 
doubt in the Veteran's favor, and awards service connection for 
her heart disability.  


ORDER

Service connection for a heart disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


REMAND

In light of the decision above awarding service connection for a 
heart disability, the Board finds that a remand is necessary to 
determine whether the Veteran's headaches are secondarily related 
to a service-connected disability.  The Veteran has alternatively 
contended that her headaches are due either to her heart 
disability or her service-connected gynecological disability.  

The Veteran's STRs show complaints of headaches during the 
military, but a January 2005 VA examiner found the headaches less 
likely than not due to service.  He stated they were likely due 
to immunosuppressive therapy.  There are also medical records 
suggesting that the Veteran's headaches preceded her heart 
transplant.  She has a current diagnosis of chronic headaches 
with some of them being migrainous in nature.  It is unclear 
whether her headaches are caused or aggravated by the Veteran's 
heart disability and/or gynecological disability.  

The Board finds that another VA examination regarding the claimed 
headaches would be helpful in deciding the Veteran's claim.  The 
previous opinion is adequate inasmuch as it discusses whether the 
Veteran's headaches are directly related to service.  The Board 
finds that it is inadequate for purposes of deciding the 
Veteran's claim as she is now contending that it is secondary to 
her service-connected gynecological disorder and her now service-
connected heart disability.  As such, the Veteran should be 
afforded another VA examination to determine whether the 
Veteran's headaches are caused or worsened by a service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination 
regarding her claimed headaches.  The 
examiner is asked to determine the nature and 
etiology of any headache disability and 
whether it is related to the Veteran's 
service or a service-connected disability-
namely, service-connected heart and 
gynecological disabilities.  The Veteran's 
claims folder should be made available to the 
examiner for review.  The examiner is to 
perform all necessary clinical testing and 
render all appropriate diagnoses.  The 
examiner should then render an opinion as to 
whether it is at least as likely as not that 
any current disability related to her 
headaches had its origin during service or 
was caused or worsened by a service-connected 
disability, and if so, to what extent it was 
aggravated.  

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

2.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of the 
Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


